DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
There are two (2) sets of claims filed on 18 DECEMBER 2019.  The claim set considered is the set where claims are identified with status identifiers.  Current pending claims are Claims 1-19 and considered on the merits below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 JUNE 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the first base substrate" and "the second base substrate".  There is insufficient antecedent basis for this limitation in the claim.
Dependent claim follows the same reasoning. 
Claim 19 recites the limitation "the first driving signal input".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-12 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHANG, US Publication No. 2014/0262783 A1.
Applicant’s invention is drawn towards a device, a micro-total analysis system. 
Regarding Claim 1, the reference CHANG discloses a micro-total analysis system, abstract, Figure 2, [0022], comprising: a microfluidic device, Figure 2, [0022], fluidic control system 200, configured to accommodate a liquid to be detected, [0022], transporting and manipulating sample droplets; an optical unit, configured to form a first light irradiated to the microfluidic device, Figure 5, photodiode 520, [0037, 0038]; and a detection unit, configured to detect the liquid to be detected and output a detection signal to obtain detection information, Figure 5, photodiode 520, [0037, 0038].
Additional Disclosures Included are: Claim 2: wherein the micro-total analysis system according to claim 1, wherein the microfluidic device comprises a first base substrate and a second base substrate opposite to each other, the detection unit is located on a side of the first base substrate close to the second base substrate or on a side of the first base substrate away from the second base substrate, and the optical unit is located on a side of the second base substrate away from the first base substrate, Figure 2, substrates 204/214, [0023, 0024], Figure 5 and 6, [0037-0042].; Claim 3: wherein the micro-total analysis system according to claim 2, wherein the microfluidic device comprises a first electrode located on the side of the first base substrate close to the second base substrate, Figure 2, and a second electrode located on a side of the second base substrate close to the first base substrate, Figure 2, electrodes 216/208, the first electrode comprises a plurality of first sub-electrodes insulated from each other, each of the plurality of first sub-electrodes is connected with a first thin film transistor, Figure e5, [0038], and a space between the first base substrate and second base substrate is configured to accommodate the liquid to be detected, Figure 2, channel 202, [0024].; Claim 4: wherein the micro-total analysis system according to claim 2, wherein the optical unit comprises a light source, a light guide plate, and a grating, the light guide plate is opposite to the second base substrate, the light source is located on Claim 5: wherein the micro-total analysis system according to claim 3, wherein the light source comprises a laser light source, [0045].; Claim 7: wherein the micro-total analysis system according to claim 4, wherein the second base substrate is also taken as the light guide plate, [0037].; Claim 8: wherein the micro-total analysis system according to claim 1, wherein the detection unit comprises a sensor group, [0046].; Claim 9: wherein the micro-total analysis system according to claim 8, wherein the sensor group comprises an optical sensor, the optical sensor is configured to detect a third light, and the third light is a light transmitted to the optical sensor after the first light passing through the liquid to be detected, [0046].; Claim 10: wherein the micro-total analysis system according to claim 9, wherein the third light is a fluorescence emitted by the liquid to be detected under the excitation of the first light, [0065].; Claim 11: wherein the micro-total analysis system according to claim 8, wherein the sensor group comprises a plurality of second thin film transistors and a plurality of photosensitive diodes, each of the plurality of photosensitive diodes is respectively connected with one of the plurality of second thin film transistors, the plurality of second thin film transistors are arranged in an array, second thin film transistors in a same row are connected to a same gate line, and second thin film transistors in a same column are connected to a same data line, Figure 4 and 5, [0032-0038].; Claim 12: wherein the micro-total analysis system according to claim 11, wherein the sensor group comprises a capacitive sensor, [0046]; the microfluidic device comprises a first electrode on the first base substrate, and a second electrode on the second base substrate, the second Claim 14: wherein the micro-total analysis system according to claim 8, wherein the sensor group comprises at least two different types of sensors, a same type of sensors comprises a plurality of sensors, and the plurality of sensors of the same type are arranged uniformly, [0046].
Applicant’s invention is drawn towards a method. 
Regarding Claim 15, the CHANG discloses a micro-total analysis method, abstract, comprising: accommodating a liquid to be detected in a microfluidic device, Figure 2, [0022], droplet 202 in system 200, Figure 13; forming a first light irradiated to the microfluidic device, Figure 8, [0044]; and detecting the liquid to be detected and outputting a detection signal to obtain detection information, [0046], Figure 13, [0062].
Additional Disclosures Included are: Claim 16: wherein the micro-total analysis method according to claim 15, wherein the liquid to be detected generates fluorescence under excitation of the first light, and the detection unit is irradiated with the fluorescence and outputs the detection signal according to the fluorescence, [0065].; Claim 17: wherein the micro-total analysis method according to claim 15, wherein the microfluidic device comprises a first electrode on a side of a first base substrate close to a second base substrate and a second electrode on a side of the second base substrate close to the first base substrate, the second electrode is insulated from the first electrode, the first base substrate and the second base substrate are opposite to each other, driving and capacitance detection are performed in a time-division mode, Figure 2, substrates 204/214, [0023, 0024], Figure 5 and 6, [0037-0042]; and the micro-total analysis method comprises: driving Claim 18: wherein the micro-total analysis method according to claim 17, wherein, in the first period, a common signal is input to the second electrode and a first driving signal is input to the first electrode, and the micro-total analysis method further comprises adjusting the first driving signal in real time based on a result of the capacitance detection, Figure 12, [0064-0065].; Claim 19: wherein the micro-total analysis method according to claim 17, comprising a plurality of time spans, wherein each of the plurality of time spans comprises the first period and the second period, and the first driving signal input to the first electrode in a subsequent time span is adjusted in real time according to the result of the capacitance detection in a previous time span that before the subsequent time span, [0063-0065].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over CHANG, US Publication No. 2014/0262783 A1.
Regarding Claim 6, the CHANG reference discloses the claimed invention, including a grating, which comprises a first grating, Claim 20, [0045], Figure 8B, but is silent in regards to a second grating portion. 
While CHANG discloses an embodiment with only a first grating portion, it would be obvious to one having ordinary skill in the art before the effective filing date to modify the number of gratings to include a second grating portion in the system, a mere duplication of parts has no patentable significance as it is expected that a second grating of a different feature modifies the wavelength or intensity, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding Claim 13, the CHANGE reference discloses the claimed invention, including a first electrode connected to a thin film transistor and a second electrode comprises a plurality of 
While CHANG discloses a first electrode, it would be obvious to one having ordinary skill in the art before the effective filing date to modify the first electrode to comprise a plurality of sub-portions insulated from each other, each of the plurality of sub-portions comprises a plurality of first sub- electrodes insulated from each other, each of the plurality of first sub-electrodes is connected with a first thin film transistor as seen with the second electrodes since a mere duplication of parts has no patentable significance as it is expected if there are sub-electrodes, each electrodes can be selected in any combination for applying voltage the droplet can be manipulated and transported in various ways, [0025], In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797